DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is in response to applicant’s amendment/response filed on 06/22/2022, which have been entered and made of record.  Claims 1, 12 and 17 have been amended. Claims 1-20 are pending in the application.
Applicant’s arguments on Remarks’ pages 16-17 of 19, with respect to amended limitation in independent claims 1, 12 and 19, have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (G1 Non-Uniform Catmull-Clark Surfaces) in view of Sederberg (US 20180293791).
Regarding claim 1, Li teaches:

    PNG
    media_image1.png
    403
    444
    media_image1.png
    Greyscale
A computer-implemented method comprising: 
     

    PNG
    media_image2.png
    338
    395
    media_image2.png
    Greyscale

obtaining, by a computer graphics application, a polygonal control mesh for a smooth surface representing an object; (Li at least in Abstract, teaches designing an “eigen polyhedron” in R2 for each extraordinary point, and formulating refinement rules for which refinement of the eigen polyhedron reduces to a scale and translation. These refinement rules, when applied to a non-uniform Catmull-Clark control mesh in R3 , yield a G1 extraordinary point.) 
subdividing, by the computer graphics application, the polygonal control mesh in one or more subdivisions to produce a refined control mesh, wherein the subdividing comprises using data defining an eigen polyhedron around an extraordinary point in the polygonal control mesh to generate adjustment rules to determine positions of the extraordinary point, and face points and edge points for faces adjacent to the extraordinary point during each of the one or more subdivisions, wherein the data defining the eigen polyhedron is defined at a parameterized two-dimensional space as a plane mesh including the extraordinary point as an initial vertex in a plane, (Li at least in Figures 3-4 above and Abstract, teaches an “eigen polyhedron” in R2 (parameterized two-dimensional space) for each extraordinary point, and formulating refinement rules for which refinement of the eigen polyhedron reduces to a scale and translation. These refinement rules, when applied to a non-uniform Catmull-Clark control mesh in R3 , yield a G1 extraordinary point, an initial vertex Vk.

    PNG
    media_image3.png
    187
    608
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    204
    609
    media_image4.png
    Greyscale

) and 
determining, according to the adjustment rules, the positions for the extraordinary point, the face points, and the edge points for the faces adjacent to the extraordinary point, wherein first knot intervals (di) for first edges and second knot intervals (ei) for second edges, wherein the first edges are directly connected with the extraordinary point and are inside a region corresponding to the eigen polyhedron at the parameterized two-dimensional space, and the second edges are directly connected with the first edges and are outside the region corresponding to the eigen polyhedron at the parameterized two-dimensional space; (Li at least in Figures 3-4 above, Figure 15 and Abstract, further teaches inside region of di and outside region ei

    PNG
    media_image5.png
    119
    608
    media_image5.png
    Greyscale

) and 
generating, by the computer graphics application, the smooth surface for output from the refined control mesh. (Li at least in Figures 19-23, smooth surfaces according to Li’s method.)
Li is silent to teach the adjustment rules are based on results of calculating differences between lengths of first knot intervals (d,) for first edges and second knot intervals (e,) for second edges
On the other hand, Sederberg the adjustment rules are based on results of calculating differences between lengths of knot intervals (Sederberg at least in pars. [0049, 0053, 0055], teaches properties of the refinement matrix M thus may be provided to produce new refinement rules in each case… an eigen polyhedron 500 for the NURBS surface is shown in FIG. 5. The NURBS surface has spokes aligned with horizontal and vertical axes and have different lengths resulting from different knot intervals… A more general case in which an eigen polyhedron having both a vertex having a valence number not equal to four and unequal knot intervals is illustrated in FIG. 6.) 


Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement refinement matrix manager that generates refinement matrix based on the eigen polyhedron data from Sederberg with Li’s mesh refinement system. The combination provides an accurate surface model of the object for manufacture when the surface model has an extraordinary control point (Sederberg [0082].)

Regarding claim 2, Li in view of Sederberg teaches:
The computer-implemented method of claim 1, wherein the extraordinary point is one of many control vertices in the obtained polygonal control mesh, and wherein the extraordinary point is a non-uniform point in the polygonal control mesh. (Li at least in Abstract and Figures 3-4 above, teaches designing an “eigen polyhedron” in R2 for each extraordinary point, and formulating refinement rules for which refinement of the eigen polyhedron reduces to a scale and translation. These refinement rules, when applied to a non-uniform Catmull-Clark control mesh in R3 , yield a G1 extraordinary point… of vertices Vk, Vk+1.)

Regarding claim 5, Li in view of Sederberg teaches:
The computer-implemented method of claim 1, wherein the obtained polygonal control mesh includes an N-gon, the one or more subdivisions are two or more subdivisions, and wherein the subdividing comprises an initial subdivision as a first subdivision of the two or more subdivisions, and the extraordinary point is created inside the N-gon by the initial subdivision. (Li at least in Figures 3-4 above and Abstract, teaches designing an “eigen polyhedron” in R2  for each extraordinary point, and formulating refinement rules for which refinement of the eigen polyhedron reduces to a scale and translation. These refinement rules, when applied to a non-uniform Catmull-Clark control mesh in R3 , yield a G1 extraordinary point, an initial vertex Vk inside the N-gon by the first/initial refinement/subdivision.)

Regarding claim 6, Li in view of Sederberg teaches:
The computer-implemented method of claim 5, wherein the initial subdivision comprises locating the extraordinary point in a face of the N-gon and an initial set of edge points defining the eigen polyhedron, wherein the extraordinary point in the face of the N- gon and the initial set of edge points is determined in accordance with a Non-Uniform Rational Catmull-Clark Subdivision (NURCCS) rule. (Li at least in Figures 3-4 above and Abstract, teaches designing an “eigen polyhedron” in R2 (parameterized two-dimensional space) for each extraordinary point, and formulating refinement rules for which refinement of the eigen polyhedron reduces to a scale and translation. These refinement rules, when applied to a non-uniform Catmull-Clark control mesh in R3 , yield a G1 extraordinary point, an initial vertex Vk inside the N-gon by the first/initial refinement/subdivision.)

Regarding claim 7, Li in view of Sederberg teaches:
The computer-implemented method of claim 1, wherein the subdividing is compatible with Non-Uniform Rational Catmull-Clark Subdivision (NURCCS) and Non-Uniform Rational Basis Spline (NURBS) surfaces. (Li at least in Figures 4-5 and Abstract, teaches an “eigen polyhedron” in R2 (parameterized two-dimensional space) for each extraordinary point, and formulating refinement rules for which refinement of the eigen polyhedron reduces to a scale and translation. These refinement rules, when applied to a non-uniform Catmull-Clark control mesh in R3 , yield a G1 extraordinary point, an initial vertex Vk.

    PNG
    media_image3.png
    187
    608
    media_image3.png
    Greyscale
)

Regarding claim 8, Li in view of Sederberg teaches:
The computer-implemented method of claim 1, wherein the one or more subdivisions comprises at least one subdivision of control polygon faces in an extraordinary region of the polygonal control mesh but not in a region adjacent to the extraordinary region. (Li at least in Figure 15, teaches the gray mesh is obtained after a single CCNURBS refinement, so the two extraordinary points are not adjacent. Refining the gray mesh yields the mesh whose vertices are either red or green. In Figure 15, the red control points are obtained by applying the appropriate M to the 1-neighborhood of each respective extraordinary point. In general, each extraordinary point has its own refinement matrix, since knot intervals will generally not be the same for each extraordinary point.)

Regarding claim 9, Li in view of Sederberg teaches:
The computer-implemented method of claim 8, wherein determining, according to the adjustment rules, the positions for the extraordinary point, the face points, and the edge points for the faces adjacent to the extraordinary point according to the adjustment rules comprises: 
calculating adjusted face points and edge points for the faces around the extraordinary point at the corresponding face and edge spaces according to the adjustment rules and the data defining the eigen polyhedron; and 
converting the adjusted face points and edge points into refinement rules for determining the positions of the face and edge points on the polygonal control mesh to generate the refined control mesh.
(Li at least in Figures 3-4 above and Abstract, teaches calculating and converting the adjusted face points and edge points into refinement rules:

    PNG
    media_image6.png
    325
    610
    media_image6.png
    Greyscale


Regarding claim 10, Li in view of Sederberg teaches:
The computer-implemented method of claim 1, wherein subdividing the polygonal control mesh includes subdivision of the faces around the extraordinary point into four faces, and subdividing at least a set of faces that are first level neighbors to the faces around the extraordinary point into two faces each, wherein at least the set of faces is subdivided into two faces each according to a knot insertion rule so as not to change a shape of the smooth surface. (Li at least in Figures 3-4 and Figure 15 below, teaches the gray mesh is obtained after a single CCNURBS refinement, so the two extraordinary points are not adjacent. Refining the gray mesh yields the mesh whose vertices are either red or green. In Figure 15, the red control points are obtained by applying the appropriate M to the 1-neighborhood of each respective extraordinary point.)

Regarding claim 11, Li in view of Sederberg teaches:
The computer-implemented method of claim 10, wherein the generating of the smooth surface comprises generating patches for polygons of the refined control mesh that correspond to at least second level neighbor faces of faces around the extraordinary point after subdividing. (Li at least in Figures 3-4 and Figure 15, teaches 1-neighborhood and 2-neighborhood in subdividing mesh:

    PNG
    media_image7.png
    438
    609
    media_image7.png
    Greyscale
)

Regarding claims 12-20, it recites similar limitations of claims 1-2, 5-11 but in a different form. The rationale of claims 1-2, 5-11 rejection is applied to reject claims 12-20.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not recite the limitations as in claims 3 and 4 : the extraordinary point is a first extraordinary point, the data defining the eigen polyhedron is first data defining a first eigen polyhedron defined for the first extraordinary point, the obtained polygonal control mesh includes a second extraordinary point having associated second data defining a second eigen polyhedron defined for the second extraordinary point, wherein the first and the second extraordinary points are connected by either a single face or an edge, wherein the using comprises using the first data defining the first eigen polyhedron defined for the first extraordinary point and the second data defining the second eigen polyhedron defined for the second extraordinary point; 
wherein the determining comprises adjusting a face point value for a first face point of an adjacent face to both of the first and the second extraordinary points from the first data defining the first eigen polyhedron, wherein a first adjusted face point value for the first face point is determined based on the first data defining the first eigen polyhedron and according to the adjustment rules to determine positions of the face points at a space of the adjacent face, wherein the first adjusted face point value is defined as a first linear combination of control points of the polygonal control mesh in the first data defining the first eigen polyhedron, wherein the method further comprises adjusting a face point value for the first face point from the second data defining the second eigen polyhedron, wherein a second adjusted face point value for the first face point is determined based on the second data defining the second eigen polyhedron and according to the adjustment rules to determine positions of the face points at a space of the adjacent face, wherein the second adjusted face point value is defined as a second linear combination of control points of the polygonal control mesh in the second data defining the second eigen polyhedron, wherein the first adjusted face point value is conflicting with the second adjusted face point value, and wherein the subdividing includes determining a final adjusted face point value for the first face point as a mean of the conflicting values of the first adjusted face point value and the second adjusted face point value, wherein the final adjusted face point value is used for subdividing the polygonal control mesh.
wherein the determining comprises adjusting an edge point value for a first edge point of an adjacent face to both of the first and the second extraordinary points from the first data of the first eigen polyhedron, wherein a first adjusted edge point value for the first edge point is determined based on the first data defining the first eigen polyhedron and according to the adjustment rules to determine positions of the edge points at a space of the adjacent face, wherein the first adjusted edge point value is defined as a first linear combination of control points of the polygonal control mesh in the first data defining the first eigen polyhedron; wherein the method further comprises adjusting an edge point value for the first edge point from the second data of the second eigen polyhedron, wherein a second adjusted edge point value for the first edge point is determined based on the second data defining the second eigen polyhedron and according to the adjustment rules to determine positions of the edge points at a space of the adjacent face, wherein the second adjusted edge point value is defined as a second linear combination of control points of the polygonal control mesh in the second data defining the second eigen polyhedron, wherein the first adjusted edge point value is conflicting with the second adjusted edge point value; and wherein the subdividing comprises determining a final adjusted edge point value for the first edge point as a mean of the conflicting values of the first adjusted edge point value and the second adjusted edge point value, wherein the final adjusted edge point value is used for subdividing the polygonal control mesh.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/             Examiner, Art Unit 2619